Exhibit 10.1
 
SETTLEMENT AGREEMENT AND STIPULATION

 
THIS SETTLEMENT AGREEMENT and Stipulation dated as of February 12, 2014 by and
between plaintiff Tarpon Bay Partners LLC ("Tarpon"), and defendant Premier
Brands, Inc. ("COMPANY"). 

 
BACKGROUND:

 
WHEREAS, there are bona fide outstanding Claims against the Company in the
principal amount of not less than $1,240,576.41; and

 
WHEREAS, these liabilities are past due; and

 
WHEREAS, Tarpon acquired such liabilities on the terms and conditions set forth
in the annexed Claim Purchase Agreement(s), subject however to the agreement of
the Company and compliance with the provisions hereof; and

 
WHEREAS, Tarpon and the Company desire to resolve, settle, and compromise among
other things the liabilities as more particularly set forth on Schedule A
annexed hereto (hereinafter collectively referred to as the "Claims"). 

 
NOW, THEREFORE, the parties hereto agree as follows:

 
1.     Defined Terms. As used in this Agreement, the following terms shall have
the following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined): 

 

"AGREEMENT" shall have the meaning specified in the preamble hereof.

 
"CLAIM AMOUNT" shall mean $1,240,576.41.

 
 
 

--------------------------------------------------------------------------------

 
 
"COMMON STOCK" shall mean the Company's common stock, $0,001 par value per
share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).

 
"COURT" shall mean the Circuit Court of the Second Judicial Circuit, Leon
County,  Florida. 

 
"DISCOUNT" shall mean twenty five (25%) percent.

 
"DTC" shall have the meaning specified in Section 3b.

 
"DWAC" shall have the meaning specified in Section 3b.

 
"FAST" shall have the meaning specified in Section 3b.

 
"GROSS PROCEEDS" shall mean proceeds from sales of Settlement Shares by Tarpon.

 
"LEGAL FEES" shall have the meaning specified in Section 3a.

 
"NET PROCEEDS" shall mean Gross Proceeds less all brokerage, clearing and
delivery related fees and charges associated with the generation of such Gross
Proceeds, including but not limited to, commission and execution fees, ticket
and deposit fees, DTC and Non-DTC, transfer agent and clearing agent fees.

 
"PRINCIPAL MARKET" shall mean the Nasdaq National Market, the Nasdaq SmallCap
Market, the Over the Counter Bulletin Board, OTCXD, the American Stock Exchange
or the New York Stock Exchange, whichever is at the time the principal trading
exchange or market for the Common Stock.

 
"REMITTANCE AMOUNT" shall mean NET PROCEEDS multiplied by one minus the Discount
((1 — 0.25) or 0.75);

 
 
 

--------------------------------------------------------------------------------

 
 
"SELLER" shall mean any individual or entity listed on Schedule A, who
originally owned the Claims. 

 
"SETTLEMENT SHARES" shall have the meaning specified in Section 3a,

 
"TRADING DAY" shall mean any day during which the Principal Market shall be open
for business. 

 
"TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company's
appointment of any such substitute or replacement transfer agent).

 
2.     Fairness Hearing.  Upon the execution hereof, Company and TARPON agree,
pursuant to Section 3(a) (10) of the Securities Act of 1933 (the "Act") [and the
applicable section of the General Statutes of Florida], to promptly submit the
terms and conditions of this Agreement to the Court for a hearing on the
fairness of such terms and conditions, and the issuance exempt from registration
of the Settlement Shares. This Agreement shall become binding upon the parties
only upon entry of an order by the Court substantially in the form annexed
hereto as Exhibit A (the "Order").

 
3.     Settlement Shares. a. Following entry of an Order by the Court in
accordance with Paragraph 2 herein and the delivery by TARPON and Company of the
Stipulation of Dismissal (as defined below), in settlement of the Claims, the
Company shall issue and deliver to TARPON shares of its Common Stock (the
"Settlement Shares") it one or more tranches as necessary, and subject to
adjustment and ownership limitations as set forth below, sufficient to generate
proceeds such that the aggregate Remittance Amount equals the Claim Amount. In
addition, upon the execution of this Agreement, the Company shall issue to
TARPON a convertible promissory note in the principal amount of Twenty Five
Thousand Dollars ($25,000.00), maturing six (6) months from the date of
issuance. The convertible promissory note shall have no registration rights and
shall be convertible into the common stock of the Company at any time at a
conversion price equal to 75% of the low closing bid price for the twenty days
prior to conversion.

 
b.  No later than the fifth Trading Day following the date that the Court 
enters the Order, time being of the essence, Company shall: (i) cause its legal
counsel to issue an opinion to Company's transfer agent, in form and substance
reasonably acceptable to TARPON and such transfer agent, that the shares of
Common Stock to be issued as the Initial Issuance and any additional issuance
are legally issued, fully paid and non-assessable, are exempt from registration
under the Securities Act, may be issued without restrictive legend, and may be
resold by TARPON without restriction pursuant to the Court Order; and (ii) issue
the Settlement Shares, in tranches as necessary, by physical delivery, or as
Direct Registration Systems (DRS) shares to TARPON's account with The Depository
Trust Company (DTC) or through the Fast Automated Securities Transfer (FAST)
Program of DTC's Deposit/Withdrawal Agent Commission (DWAC) system, without any
legends or restriction on transfer pursuant to the Court Order. The date upon
which the first tranche of the Settlement Shares has been received into TARPON's
account and are available for sale by TARPON shall be referred to as the
"Issuance Date"

 
 
 

--------------------------------------------------------------------------------

 
 
c. The Company shall deliver to TARPON, through the initial tranche and any
required additional tranches, that number of Settlement Shares the proceeds of
sales of which generate an aggregate Remittance Amount equal to the Claim
Amount. Following the sale and settlement of each tranche of Settlement Shares
issued by the Company to TARPON, TARPON shall cause to be disbursed the
Remittance Amount associated with such tranche to Sellers in accordance with the
Claim Purchase Agreements. To the extent that the Company issues Settlement
Shares in excess of that necessary to satisfy the aggregate Claim Amount, TARPON
shall return any excess Settlement Shares to Company for retirement to treasury
stock. The parties reasonably estimate that the fair market value of the
Settlement Shares and all other amounts received or to be received by TARPON is
equal to approximately $1,687,000.00. The parties acknowledge that the number of
Settlement Shares to be issued pursuant to this Agreement is indeterminable as
of the date of its execution, and could well exceed the current existing number
of shares outstanding as of the date of its execution. 

 
d.  Notwithstanding anything to the contrary contained herein, the Settlement
Shares beneficially owned by TARPON at any given time shall not exceed the
number of such shares that, when aggregated with all other shares of Company
then beneficially owned by TARPON, or deemed beneficially owned by TARPON, would
result in TARPON owning more than 9.99% of all of such Common Stock as would be
outstanding on such date, as determined in accordance with Section 16 of the
Exchange Act and the regulations promulgated thereunder. In compliance
therewith, the Company agrees to deliver the Initial Issuance and any additional
issuances in one or more tranches. 

 
4.      Necessary Action. At all times after the execution of this Agreement and
entry of the Order by the Court, each party hereto agrees to take or cause to be
taken all such necessary action including, without limitation, the execution and
delivery of such further instruments and documents, as may be reasonably
requested by any party for such purposes or otherwise necessary to effect and
complete the transactions contemplated hereby.

 
5       Releases. Upon receipt of all of the Settlement Shares required to be
delivered hereby, in consideration of the terms and conditions of this
Agreement, and except for the  obligations, representations and covenants
arising or made hereunder or a breach hereof, the  parties hereby release,
acquit and forever discharge the other and each, every and all of their current
and past officers, directors, shareholders, affiliated corporations,
subsidiaries, agents, employees, representatives, attorneys, predecessors,
successors and assigns (the "Released Parties"), of and from any and all claims,
damages, cause of action, suits and costs, of whatever nature, character or
description, whether known or unknown, anticipated or unanticipated, which the
parties may now have or may hereafter have or claim to have against each other
with respect to the Clairns. Nothing contained herein shall be deemed to negate
or affect TARPON's right and title to any securities heretofore or hereafter
issued to it by Company or any subsidiary of Company.

 
 
 

--------------------------------------------------------------------------------

 
 
6.      Representations. Company hereby represents, warrants and covenants to
TARPON as follows: 

 
a. There are ______shares of Common Stock of the Company authorized, of which
________ Shares of Common Stock are issued and outstanding as of February
__,2014;

 
b. The shares of Common Stock to be issued pursuant to the Order are duly
authorized, and when issued will be duly and validly issued, fully paid and
non-assessable, free and clear of all liens, encumbrances and preemptive and
similar rights to subscribe for or purchase securities;

 
c. Upon Court approval of this Stipulation and entry of the Order, the shares
will be exempt from registration under the Securities Act and issuable without
any restrictive legend;

 
d The Company has reserved from its duly authorized capital stock a number of
shares of Common Stock at least equal to the number of shares that could be
issued pursuant to the terms of the Order; 

 
e. If at any time it appears reasonably likely that there may be insufficient
authorized shares to fully comply with the Order, Company shall promptly
increase its authorized shares to ensure its ability to timely comply with the
Order;

 
f. The execution of this Agreement and performance of the Order by Company and
TARPON will not (1) conflict with, violate or cause a breach or default under
any agreements between Company and any creditor (or any affiliate thereof)
related to the account receivables comprising the Claims, or (2) require any
waiver, consent, or other action of the Company or any creditor, or their
respective affiliates, that has not already been obtained;

 
 
 

--------------------------------------------------------------------------------

 
 
g. Without limitation, the Company hereby waives any provision in any agreement
related to the account receivables comprising the Claims requiring payments to
be applied in a certain order, manner, or fashion, or providing for exclusive
jurisdiction in any court other than this Court;

 
h. The Company has all necessary power and authority to execute, deliver and
perform all of its obligations under this Agreement;

 
i. The execution, delivery and performance of this Agreement by Company has been
duly authorized by all requisite action on the part of Company (including a
majority o fits independent directors), and this Agreement has been duly
executed and delivered by Company;

 
j. Company did not enter into the transaction giving rise to the Claims in
contemplation of any sale or distribution of Company's common stock or other
securities;

 
k. There has been no modification, compromise, forbearance, or waiver entered
into or given by the Company with respect to the Claims. There is no action
based on the Claims by the Company that is currently pending in any court or
other legal venue, and no judgments based upon the Claims have been previously
entered in any legal proceeding;

 
l. There are no taxes due, payable or withholdable as an incident of Seller's
provision of goods and services, and no taxes will be due, payable or
withholdable as a result of settlement of the Claims;

 
m. Except as set forth on Exhibit 6 (m), no Seller within the past ninety (90)
days has been directly or indirectly through one or more intermediaries in
control, controlled by, or under common control with, the Company and is not an
affiliate of the Company as defined in Rule 144 promulgated under the Act;

 
n.  To the best of the Company's knowledge, no Seller is, directly or
indirectly, utilizing any of the proceeds received from TARPON for selling the
Claims to provideany consideration to or invest in any manner in the Company or
any affiliate of the Company;

 
o. Company has not received any notice (oral or written) from the SEC or
Principal Market regarding a halt, limitation or suspension of trading in the
Common Stock; and 

 
p. No Seller will, directly or indirectly, receive any consideration from or be
compensated in any manner by, the Company, or any affiliate of the Company, in
exchange for or in consideration of selling the Claims.

 
 
 

--------------------------------------------------------------------------------

 
 
q. Company acknowledges that TARPON or its affiliates may from time to time,
hold outstanding securities of the Company, including securities which may be
convertible in shares of the Company's common stock at a floating conversion
rate tied to the current market price for the stock. The number of shares of
Common Stock issuable pursuant to this Agreement may increase substantially in
certain circumstances, including, but not necessarily limited to the
circumstance wherein the trading price of the Common Stock declines during the
Valuation Period. The Company's executive officers and directors have studied
and fully understand the nature of the transaction contemplated by this
Agreement and recognize that they have a potential dilutive effect. The board of
directors of the Company has concluded in its good faith business judgment that
such transaction is in the best interests of the Company. The Company
specifically acknowledges that its obligation to issue the Settlement Shares is
binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of the
Company.

 
TARPON hereby represents, warrants and covenants to Company as follows: 

 
    a. It is the owner of the Claims;

   
    b.  It is a limited liability company duly filed and in good standing under
the laws of Connecticut, and 

 
    c. The execution, delivery and performance of this Stipulation by TARPON has
been duly authorized by all requisite action on the part of TARPON, and this
Stipulation has been duly executed and delivered by TARPON.

 
7.     Continuing Jurisdiction.  Simultaneously with the execution of this
Agreement, the attorneys representing the parties hereto will execute a
stipulation of dismissal substantially in the form annexed hereto as Exhibit B
(the "Stipulation of Dismissal"). Notwithstanding the Stipulation, in order to
enable the Court to grant specific enforcement or other equitable relief in
connection with this Agreement, (a) the parties consent to the continuing
jurisdiction of the Court for purposes of enforcing this Agreement, and (b) each
party to this Agreement expressly waives any contention that there is an
adequate remedy at law or any like doctrine that might otherwise preclude
injunctive relief to enforce this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
8.     Conditions Precedent/ Default.

 
       a. If Company shall default in promptly delivering the Settlement Shares
to TARPON in the form and mode of delivery as required by Section 3 herein;

 
       b. If the Order shall not have been entered by the Court on or prior
toMarch 31, 2014;

 
       c. If the Company shall fail to comply with the Covenants set forth in
Paragraph 14 hereof;

 
       d. If Bankruptcy, dissolution, receivership, reorganization, insolvency
or liquidation proceedings or other proceedings for relief under any bankruptcy
law or any law for the relief of debtors shall be instituted by or against the
Company; or if the trading of the Common Stock shall have been halted, limited,
or suspended by the SEC or on the Principal Market; or trading in securities
generally on the Principal Market shall have been suspended or limited; or,
minimum prices shall been established for securities traded on the Principal
Market or eligible for delivery via DTC or DWAC; or the Common Stock is no
longer eligible for book transfer delivery via DTC or DWAC; or there shall have
been any material adverse change (i) in the Company's finances or operations, or
(ii) in the financial markets such that, in the reasonable judgment of the
TARPON, makes it impracticable or inadvisable to trade the Settlement Shares;
and such suspension, limitation or other action is not cured within ten (10)
trading days; then the Company shall be deemed in default of the Agreement and
Order and this Agreement shall be null and void, unless otherwise agreed by
written agreement of the parties.

 
 
 

--------------------------------------------------------------------------------

 
 
9.      Information. Company and TARPON each represent that prior to the
execution of this Agreement, they have fully informed themselves of its terms,
contents, conditions and effects, and that no promise or representation of any
kind has been made to them except as expressly stated in this Agreement. 

 
10.    Ownership and Authority. Company and TARPON represent and warrant that
they have not sold, assigned, transferred, conveyed or otherwise disposed of any
or all of any claim, demand, right, or cause of action, relating to any matter
which is covered by this Agreement, that each is the sole owner of such claim,
demand, right or cause of action, and each has the power and authority and has
been duly authorized to enter into and perform this Agreement and that this
Agreement is the binding obligation of each, enforceable in accordance with its
terms. 

 
11.    No Admission. This Agreement is contractual and it has been entered into
in order to compromise disputed claims and to avoid the uncertainty and expense
of the litigation. This Agreement and each of its provisions in any orders of
the Court relating to it shall not be offered or received in evidence in any
action, proceeding or otherwise used as an admission or concession as to the
merits of the Action or the liability of any nature on the part of any of the
parties hereto except to enforce its terms. 

 
12.    Binding Nature. This Agreement shall be binding on all parties executing
this Agreement and their respective successors, assigns and heirs. 

 
13.    Authority to Bind.   Each party to this Agreement represents and warrants
that the execution, delivery and performance of this Agreement and the
consummation of the transactions provided in this Agreement have been duly
authorized by all necessary action of the respective entity and that the person
executing this Agreement on its behalf has the full capacity to bind that
entity. Each party further represents and warrants that it has been represented
by independent counsel of its choice in connection with the negotiation and
execution of this Agreement, and that counsel has reviewed this Agreement.

 
14.   Covenants.

 
a. For so long as TARPON or any of its affiliates holds any shares of Common
Stock, neither Company nor any of its affiliates shall, without the prior
written consent of TARPON (which may not be unreasonably withheld), vote any
shares of Common Stock owned or controlled by it (unless voting in favor of a
proposal approved by a majority of Company's Board of Directors), or solicit any
proxies or seek to advise or influence any person with respect to any voting
securities of Company; in favor of (1) any material change in the present
capitalization or dividend policy of Company, (2) causing a class of securities
of Defendant to be delisted from a national securities exchange or to cease to
be authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (3) causing a class of equity securities of
Company to become eligible for termination of registration pursuant to Section
12(g)(4) of the Securities Exchange Act of 1934, as amended,  (4) taking any
action which would impede the purposes and objects of this Settlement Agreement
or (5) taking any action, intention, plan or arrangement similar to any of those
enumerated above. The provisions of this paragraph may not be modified zir
waived without further order of the Court.    

 
 
 

--------------------------------------------------------------------------------

 
 
b. Immediately upon the signing of the Settlement Order by the Court, the
Company shall cause to be filed a Form 8-1( with the Securities and Exchange
Commission disclosing the settlement. The Company shall file such additional SEC
filings as may be required in respect of the transactions.

 
15.   Indemnification.  Company shall indemnify, defend and hold TARPON and its
affiliates harmless with respect to all obligations of Company arising from or
incident or related to this Agreement, including, without limitation, any claim
or action brought derivatively or directly by the Seller or shareholders of
Company.  

 
16.    Legal Effect.  The parties to this Agreement represent that each of them
has been advised as to the terms and legal effect of this Agreement and the
Order provided for herein, and that the settlement and compromise stated herein
is final and conclusive forthwith, subject to the conditions stated herein, and
each attorney represents that his or her client has freely consented to and
authorized this Agreement after have been so advised. 



17.    Waiver of Defense.  Each party hereto waives a statement of decision, and
the right to appeal from the Order after its entry. Company further waives any
defense based on the rule against splitting causes of action. The prevailing
party in any motion to enforce the Order shall be awarded its reasonably
attorney fees and expenses in connection with such motion. Except as expressly
set forth herein, each party shall bear its own attorneys' fees, expenses and
costs. 

 
18.   Signatures. This Agreement may be signed in counterparts and the
Agreement, together with its counterpart signature pages, shall be deemed valid
and binding on each party when duly executed by all parties. This Agreement may
be amended only by an instrument in writing signed by the party to be charged
with enforcement thereof. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.

 
19.    Choice of Law, Etc.  Notwithstanding the place where this Agreement may
be executed by either of the parties, or any other factor, all terms and
provisions hereof shall be governed by and construed in accordance with the laws
of the State of Florida, applicable to agreements made and to be fully performed
in that State and without regard to the principles of conflicts of laws thereof.
Any action brought to enforce, or otherwise arising out of this Agreement shall
be brought only in the Court (as defined in this Agreement). 

 
20.    Exclusivity.  For a period of thirty (30) days from the date of the
execution of this Agreement, (a) Company and its representatives shall not
directly or indirectly discuss, negotiate or consider any proposal, plan or
offer from any other party relating to any liabilities, or any financial
transaction having an effect or result similar to the transactions contemplated
hereby, and (b) TARPON shall have the exclusive right to negotiate and execute
definitive documentation embodying the terms set forth herein and other mutually
acceptable terms.

 
 
 

--------------------------------------------------------------------------------

 
 
21.    Inconsistency. In the event of any inconsistency between the terms of
this Agreement and any other document executed in connection herewith, the terms
of this Agreement shall control to the extent necessary to resolve such
inconsistency. 

 
22.  NOTICES. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of

 
(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,

 
(b) the seventh business day after deposit, postage prepaid, in the United
States Postal Service by registered or certified mail, or

 
(c) the second business day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,

 
in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days' advance written notice similarly given to each of the other
parties hereto):

 
Company:

Premier Brands, Inc.
Attn: Chief Executive Officer

Telephone No.: 1 (888) 276 5688

E-mail

Jorge@PremierBrandsInc.com

 
 
 

--------------------------------------------------------------------------------

 
 
with a copy to:

Telephone No.:

Telecopier No.:

E-mail.

 
Tarpon Bay Partners LLC

17210 Germano Court Naples, FL 34110

 
and

 
Krieger & Prager LIP 39 Broadway

Suite 920

New York, NY 10006
Attn: Samuel M. Krieger, Esq.
Telephone No.: (212) 363-2900
Telecopier No.: (212) 363-2999
E-mail : sk@kplawfirm.com



 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have duly executed this Settlement Agreement and
Stipulation as of the date first indicated above.

 

 
TARPON BAY PARTNERS LLC
         
 
By:
/s/ H. Sargent       Name: H. Sargent       Title:   Manager          

 

  PREMIER BRANDS, INC.          
 
By:
/s/ Jorge S. Olson       Name: Jorge S. Olson for Premier Brands, Inc,      
Title:   Chief Executive Officer           


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
 
CLAIMS
 

Seller   Nature of Claim     Amount               [Contract]    $              
    $                   $                   $                   $              
    $                   $               [Unpaid Wages]    $

 
 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit 6 (m)

 
Affiliates


 
 

--------------------------------------------------------------------------------